UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GIDEON R. BEATTY, IV, a/k/a Bert, a/k/a Kev,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00066-IMK-JSK-5)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gideon R. Beatty, IV, Appellant Pro Se. Zelda Elizabeth Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gideon   R.     Beatty,     IV,   appeals    the   district    court’s

order denying his motion for a reduction in sentence under 18

U.S.C. § 3582(c) (2006).        We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Beatty, No.

1:07-cr-00066-IMK-JSK-5 (N.D.W. Va. May 19, 2009).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials      before   the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2